Title: 25th.
From: Adams, John Quincy
To: 


       The river begins at length to fall, but rose, continually, till this morning; and was much higher than it ever was before. A shop on the banks, was yesterday carried off, run a foul, of a vessel on the stocks, and dismounted her. Much damage has been done by this uncommon freshet.
       I this day concluded the greek Grammar, for which I am heartily thankful. I shall immediately begin upon the Greek testament.
       This afternoon, Lucy, and Billy Cranch, and my brother Charles, arrived here. There is a vacancy now at the University, for a fortnight, and my brother will spend the remainder of it here. My Cousins stopp’d at Mr. White’s, and I went down there to meet them. We soon return’d back all together, and spent the evening. I had not been with both my brothers together, these six years. The meeting was a very happy one; it made me wish for another. Miss Nancy went out yesterday morning to spend the week.
      